Title: To Thomas Jefferson from Ebenezer Seaver, 2 August 1824
From: Seaver, Ebenezer
To: Jefferson, Thomas


Sir
Roxbury
August. 2d 1824—
This will introduce to you Mr Richardson of the City of Boston, about to take the Tour of the U.S., and has expressed to me a strong desire, to have a personal interview, with the Man, whose whole character receives his most exalted, Veneration, Esteem, and Respect.With the greatest Esteem, and Respect, I am Sir Your— Obedient ServantEbene SeaverP. S.I am unfortunate, I cannot swim with the current in Masstts on the pending Presidential question. Men change, Principles are the same.